Lyoít, J.
On the appeal in this case the judgment of the circuit court was reversed for an error in the taxation of costs. 50 Wis., 225. Judgment for costs was thereupon rendered in this court against the plaintiff, at the August term thereof, 1880. The action was upon the bond of an assignee, and was prosecuted by the clerk of the court for the benefit of Mr. Lander alone. The defendants, at this January term, 1882, move fór a modification ol! the judgment of this court, so that it shall be a personal judgment against Mr. Lander. It; may be that Mr. Lander is liable for the amount of the judgment, under R. S., sec. 2932,'but the motion comes too late for us to modify the judgment. It would be a mere affectation to cite authorities to the rule that a court has no jurisdiction to reverse or revise its own judgments rendered at a previous term, unless such authority is given by statute. This motion is not based upon any statute. There are some apparent, rather than real, exceptions to the rule, but this case is not within any of them. The rule and apparent, exceptions have often been fully considered and applied by this court, and nothing need be added to what is said on the subject in Scheer v. Keown, 34 Wis., 349, and the cases there cited. See also the late case in supreme court of the United States, of Bronson v. Schulten, 13 Rep., 289.
By the Court.— Motion denied without costs, except clerk’s fees.